UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6028


DARRELL WAYNE BROWN,

                    Plaintiff - Appellant,

             v.

COMMONWEALTH OF VIRGINIA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:17-cv-00071-REP-RCY)


Submitted: March 29, 2018                                         Decided: April 3, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darrell Wayne Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Darrell Wayne Brown appeals the district court’s order dismissing under 28 U.S.C.

§ 1915A(b)(1) (2012) his complaint filed pursuant to Bivens v. Six Unknown Named Agents

of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Brown v. Virginia, No. 3:17-cv-00071-REP-RCY (E.D. Va. Dec. 14, 2017). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2